PER CURIAM
The state seeks reversal of the trial court’s pretrial order granting defendant’s motion to suppress evidence obtained from a blood draw administered after defendant’s arrest.1 In granting the motion to suppress, the trial court explicitly relied on this court’s opinion in State v. Machuca, 231 Or App 232, 218 P3d 145 (2009), rev’d, 347 Or 644, 227 P3d 729 (2010) (Machuca I). In explaining its conclusion, the trial court stated that, but for Machuca I, its ruling “would have been to the contrary[.]” After the trial court granted defendant’s motion to suppress, the Supreme Court decided State v. Machuca, 347 Or 644, 227 P3d 729 (2010) (Machuca II), in which it reversed our decision in Machuca I. Based on Machuca II, the trial court erred in granting the motion to suppress.
Reversed and remanded on appeal; affirmed on cross-appeal.

 Defendant filed a notice of cross-appeal, but did not otherwise appear.